Citation Nr: 0618079	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  92-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include 
polysubstance abuse and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1972 
to March 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in October 1991 by 
the RO in Des Moines, Iowa, which denied, inter alia, the 
appellant's claim for service connection for a psychiatric 
disability to include PTSD, depressive disorder, and 
emotionally unstable personality disorder.  

The appellant filed a Notice of Disagreement (NOD) in October 
1991 specifically in regard to service connection for PTSD.  
The RO issued a Statement of the Case (SOC) in November 1991.  
The appellant filed a substantive appeal via a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in December 1991.

In July 1992, the Board recharacterized the issue as 
"entitlement to service connection for an acquired 
psychiatric disorder to include PTSD" and remanded the claim 
to the RO for further development.  The RO continued the 
denial, as reflected in a Supplemental SOC (SSOC) in January 
1993, and returned the claim to the Board.  In June 1995 the 
Board, inter alia, again remanded for additional development 
the claim for service connection for a psychiatric disorder, 
to include PTSD.

In a January 1994 rating decision, and an associated SSOC 
rendered the same month, the RO expanded the previously-
considered issue of service connection for an acquired 
psychiatric disorder to include the question of service 
connection for alcohol and polysubstance abuse, and continued 
the denial of service connection.

In September 1997, the appellant testified in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that testimony is of record.

In an April 1999 decision, which includes an October 1999 
Corrective Order, inter alia, the Board denied the 
appellant's claims for service connection for PTSD and a 
personality disorder.  The Board remanded to the RO the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD.  As part of the remand order, the RO was 
requested to address all relevant psychiatric diagnoses, to 
include alcohol and polysubstance abuse and a depressive 
disorder.

Later in October 1999, the appellant filed a petition to 
reopen his claims for service connection for PTSD and for a 
personality disorder with the submission of additional 
medical evidence.  In a November 1999 rating decision, the RO 
denied the appellant's petition to reopen the claims based on 
a determination that new and material evidence was not 
received in support of the petition.  The appellant filed an 
NOD in January 2000, and the RO issued an SOC in April 2000.  
The appellant filed a VA Form 9 in April 2000.

In January 2002, jurisdiction over the appellant's claims 
file was transferred from the RO in Des Moines to the RO in 
North Little Rock, Arkansas.

As reflected in a May 2002 SSOC, the RO granted the 
appellant's petition to reopen the claims for service 
connection for PTSD and a personality disorder, but denied 
service connection on the merits.

The Board notes that the appellant originally requested a 
hearing before the Board at the RO.  However, an August 2003 
Report of Contact (VA Form 119) documents that the appellant 
contacted the RO by telephone and stated that he no longer 
wished a hearing, and that he desired to have the case 
returned to the Board.

In a March 2005 decision, the Board affirmed that new and 
material evidence had been received in support of the 
appellant's petition to reopen claims for service connection 
for PTSD and for a personality disorder.  The Board thereupon 
again remanded these two issues, plus the issue of 
entitlement to service connection for an acquired personality 
disorder other than PTSD, to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  After accomplishing the requested additional 
action, the RO continued the denial of the claims (as 
reflected in the December 2005 SSOC), and returned the matter 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  Competent medical opinion states that it is at least as 
likely as not that the appellant was physically assaulted 
during service, and that his current PTSD is a consequence of 
that assault.

3. There is no medical evidence that the appellant currently 
has a personality disorder; competent medical opinion states 
that symptoms previously attributed to personality disorder 
are better explained by the PTSD diagnosis.

4.  There is no medical evidence that the appellant currently 
has an acquired psychiatric disorder other than PTSD.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for PTSD are met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2005) 
 
2.  The criteria for service connection for a personality 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).  

3.  The criteria for service connection for an acquired 
psychiatric disorder other than PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-cited legal 
authority, and in view of the Board's favorable disposition 
of the claim for service connection for PTSD, the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of service connection for PTSD 
has been accomplished.  The remainder of this section 
addresses VA's duties to notify and assist as they pertain to 
the issues of service connection for personality disorder and 
service connection for a psychiatric disorder other than 
PTSD.  

In January 1991, prior to the October 1991 rating decision on 
appeal, the RO sent the appellant a letter asking him to 
provide contact information for all VA and private medical 
facilities that provided treatment after his discharge from 
service.  The October 1991 rating decision cited, in detail, 
all the evidence that the RO had considered in denying the 
benefits claimed, and the reasons underlying such denial.  
The November 1991 SOC discussed the statutory and regulatory 
requirements to establish entitlement to service connection, 
and the November 1991 cover letter to the SOC detailed 
appellate rights and procedures. In August 1992, after the 
Board's first remand, the RO sent another letter to the 
appellant asking him for the names of all medical providers 
who treated him for a psychiatric disorder following his 
discharge from service.  The SSOC of January 1993 provided a 
discussion of all evidence considered to date, and the 
reasons for the continued denials.

In April 1993, the RO notified the appellant that a request 
for records from Cedar Rapids Halfway House had been returned 
because of insufficient address; the appellant was asked to 
provide a complete mailing address.  The same letter stated 
that Mental Health Institute requested an authorization from 
the appellant in order to release records; the letter asked 
the appellant to provide such authorization.  In June 1993, 
the RO requested records from the Cedar Rapids Substance 
Abuse Council and from the Prairie Ridge Treatment Center.  
The Prairie Ridge Treatment Center subsequently informed the 
RO that the file had been destroyed.  

An SSOC of January 1994 readjudicated the claim for an 
acquired mental disorder to include alcohol and polysubstance 
abuse and the claim for personality disorder, continued the 
denials of service connection, and listed the evidence 
considered and the legal bases for the continued denials.

In July 1995, the RO again sent a letter to the appellant 
asking him to identify all medical providers who treated him 
after his discharge from service, including VA treatment 
facilities.  The RO issued SSOCs in September 1995, May 1997, 
and November 1999 that continued the denial of service 
connection for an acquired psychiatric disorder and for 
personality disorder, and listed the evidence considered and 
the reasons for the continued denials. 

An RO rating decision of November 1999 denied reopening the 
claims for service connection for personality disorder and 
PTSD because new and material evidence had not been received.  
Although the issue of "new and material evidence" is no 
longer before the Board, the November 1999 rating decision 
and the April 2000 SOC listed the evidence that had been 
received and considered as well as the legal principles for 
service connection.  The SSOC of April 2002 listed the 
evidence newly received and adjudicated the claim on the 
merits.  

In November 2003 the RO sent the appellant a VCAA notice 
letter asking him to provide the details of medical 
(psychiatric) treatment during service (dates, locations, 
etc.), "buddy statements" from persons who knew the 
appellant in service, records and statements from medical 
service personnel, employment physical examinations, medical 
evidence from providers after discharge from service, 
pharmacy prescription records, and insurance examination 
reports.  The letter asked the appellant to "send us any 
medical records you have" and also stated that the RO would 
obtain records if provided with the contact information and 
the authorization to do so.  The letter listed the 
information already of record, what evidence is required to 
substantiate the claim, and the respective duties of VA and 
the claimant in obtaining types of evidence.  Thereafter, the 
RO issued SSOCs in May 2004 and December 2005 that listed the 
evidence received and the legal bases for continued denial of 
the benefits claimed.  

After each of the adjudication and development documents 
listed above, the appellant and his representative were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board  points out that a VCAA notice letter in November 
2003, along with SSOCs of May 2004 and December 2005, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those documents, the RO notified 
the appellant that VA is required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The letters identified the 
evidence already of record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  The November 2003 letter also asked the 
appellant to "send us any medical records you have."  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, this makes sense, inasmuch as the rating 
decision on appeal was issued prior to enactment of the VCAA.  
Moreover, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As discussed above, 
the RO sent the appellant a VCAA notice letter during the 
pendency of the appeal, and the appellant had ample 
opportunity to provide information and/or evidence in support 
of his claims before his claims were readjudicated, as 
reflected in the SSOCs of May 2004 and December 2005.  
Neither in response to those documents nor at any other point 
during the pendency of this appeal has the appellant informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to adjudication 
by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
the Board finds that the omission was not prejudicial.  The 
Board's decision herein grants service for PTSD, but does not 
assign an effective date or a disability rating, so the 
Board's grant of service connection does not result in any 
prejudice under the notice requirements of Dingess/Hartman.  
The Board's decision herein also denies service connection 
for personality disorder and for an acquired psychiatric 
disorder other than PTSD; since no disability rating or 
effective date is being assigned for either of those 
disabilities, there is similarly no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  On its own and pursuant to the 
Board's prior remands, the RO has obtained the appellant's 
service personnel records, treatment records from those 
private medical providers that the identified as having 
pertinent records, and the appellant's Social Security 
Administration (SSA) disability file.  The appellant has not 
identified any other medical provider(s) that may have 
relevant evidence to be obtained.  The appellant has been 
afforded appropriate VA medical examinations in conjunction 
with his claimed disability; the reports of those 
examinations are of record.  The Board notes that the claim 
has been remanded four times, specifically to afford the 
appellant the benefit of full evidentiary development, 
including medical examination.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The first requirement is medical evidence diagnosing the 
condition.  In this case, the file includes a report of VA 
medical examination conducted in October 2005 in which the 
examiner diagnosed PTSD.  This is consistent with other 
medical evidence of record, including a psychological 
evaluation conducted over several months in August 2000, 
September 2000, and January 2001.  Accordingly, the first 
requirement for service connection is satisfied.

The second requirement is a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  In this case, the VA medical examiner in October 
2005 stated "I do believe there is a nexus between the [in-
service] stressor and [the appellant's] PTSD symptoms."  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, the examiner's opinion is not 
contravened by any other medical opinion of record.  
Accordingly, the Board finds that the second requirement for 
service connection is satisfied.

The third requirement is credible evidence that the claimed 
in-service stressor occurred.  In this case, claimed stressor 
is several instances of physical assault in service, 
including manhandling during basic training and an assault in 
Puerto Rico that led to hospitalization for facial injuries 
(see the transcript of the September 1997 hearing).  However, 
there is nothing in the appellant's service medical or 
personnel records corroborating that the appellant was the 
victim of an assault or that he received medical treatment 
for injuries inflicted by an assault.

When the claimed stressor is not related to combat, the 
veteran's lay testimony, without more, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record usually 
must contain service records or other corroborative evidence 
that substantiates the veteran's testimony or statements as 
to the occurrence of the claimed stressors.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  However, if the claim for 
PTSD is based upon personal assault, there are a number of 
types of evidence that may be considered in support of the 
claimed stressor incident even though the incident is not 
mentioned in the service personnel or medical records.  See 
M21-1, Part III, par. 5.14d; see also Cohen v. Brown, 10 Vet. 
App. 128 (1997) and YR v. West, 11 Vet. App. 393, 399 (1998).

When the claimed PTSD stressor is physical or sexual assault 
in service, credible supporting evidence may consist of a 
medical opinion, based on review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  In this 
case, the VA medical examiner in October 2005 stated "I 
believe it is as likely as not that the stressors the veteran 
reported of being beaten in the service did occur."  Whereas 
such medical opinion is acceptable as credible evidence that 
a personal assault occurred under 38 C.F.R. § 3.304(f)(3), 
and whereas the benefit of any doubt is to be resolved in 
favor of the veteran, the Board finds that the third and 
final requirement of service connection for PTSD is 
satisfied.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for PTSD is warranted. 

B.	Service connection for a personality disorder 
or for an acquired psychiatric disorder other than PTSD

The appellant's service medical records reflect that he made 
two suicide gestures in January 1973 (superficial cuts to the 
wrists).  The immediate inpatient impression was immature 
personality, but an addendum to the treatment record states 
that in the physician's opinion the appellant was attempting 
to manipulate the system in order to obtain a discharge from 
service either for mental disorder or for drug abuse.  In 
March 1973 the appellant reported that he had been taking 
drugs and that he wanted to be discharged; during subsequent 
inpatient treatment he was diagnosed with emotionally 
unstable personality disorder.  He was administratively 
discharged from service for "unstable personality." 

The appellant was admitted to inpatient psychiatric treatment 
at St. Joseph Mercy Hospital in February 1979 as a result of 
drinking and fighting.  The appellant reported an old history 
of school problems, police problems, lying, fighting, and 
temper outbursts.  The discharge diagnosis was antisocial 
personality and secondary depression.  The appellant referred 
himself to inpatient psychiatric treatment at St. Joseph 
Mercy Hospital in July 1979 due to professed thoughts of 
suicide; the discharge diagnosis was antisocial personality 
and alcohol and drug abuse.  

On VA psychiatric examination in December 1993, the veteran 
reported nightmares, social isolation, anger outbursts, 
startle response, and hypervigilance.  The examiner stated 
that the appellant had PTSD-like symptoms but could not be 
diagnosed with PTSD at the time because he could not 
articulate any verifiable stressors.  The examiner's 
diagnosis included history of antisocial personality 
disorder. 

The appellant had a private psychological evaluations 
conducted over several months in August 2000, September 2000, 
and January 2001.  After administering a battery of 
diagnostics and interviewing the appellant at length, the 
examiner diagnosed PTSD in partial remission, dysthymic 
disorder, generalized anxiety disorder, and 
avoidant/schizoid/dependent personality traits.

The appellant had a VA medical examination in October 2005; 
the examiner diagnosed PTSD but found no evidence of any 
other psychiatric impairment on examination.  The examiner 
stated that he was aware that the appellant had been 
previously diagnosed with personality disorder, but the 
examiner felt that the symptoms that might be associated with 
that diagnosis are better explained by the PTSD diagnosis.

Considering the evidence of record in light of the above, the 
Board, notes, initially, that while personality disorder was 
assessed in service, and post service records note a history 
of personality disorder, there is no competent medical 
evidence of current personality disorder.  The record also 
indicates that the in-service assessment of personality 
disorder may have been incorrect.  In this regard, the Board 
also notes that the VA examiner in October 2005 stated that 
in his opinion the symptoms previously diagnosed as 
personality disorder could be better attributed to PTSD

Even if the in-service assessment of personality disorder was 
correct, that assessment would not provide a basis for a 
grant of service connection.  In this regard, the Board 
points out that congenital or developmental abnormalities, 
such as personality disorder, are not considered "diseases or 
injuries within the meaning of applicable legislation" and, 
hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board notes 
that service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, 
there is no indication whatsoever that such occurred here so 
as to provide a basis for a grant of service connection for 
an acquired psychiatric disability other than PTSD; indeed, 
no such disability has been diagnosed.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here, competent 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions, advanced in 
written statements and during hearing testimony.  As a 
layperson, the appellant is competent to testify in regard to 
the onset and continuity of symptomatology.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, the remaining claims matters turn on a 
medical matter-specifically, the existence of the current 
claimed disability-and, as a layperson without the 
appropriate medical training and expertise, the appellant 
simply is not competent to render a probative (persuasive) 
opinion such a matter.  See Bostain v. West, 11 Vet. App; 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App.492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  Hence, 
his assertions in this regard have no probative value.    

Under these circumstances, the claims for service connection 
for a personality disorder, and for an acquired psychiatric 
disorder other than PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for a personality disorder is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


